 


109 HR 2317 IH: Credit Union Regulatory Improvements Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2317 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Royce (for himself, Mr. Kanjorski, Mr. LaTourette, Mrs. Maloney, Mr. Tancredo, Mr. Sanders, Mr. Boehlert, Mr. Gutierrez, Mr. Burton of Indiana, Mr. Case, Mr. Brown of South Carolina, Ms. Jackson-Lee of Texas, Mr. Paul, Mr. Chabot, Mr. Cannon, Mr. Cunningham, Mr. Kuhl of New York, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To modernize credit union net worth standards, advance credit union efforts to promote economic growth, and modify and ease credit union regulatory standards and burdens, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Union Regulatory Improvements Act of 2005. 
ICapital Reform 
101.Amendments to net worth categoriesSection 216(c)(1) of the Federal Credit Union Act (12 U.S.C. 1790d(c)(1)) is amended as follows: 
(1)Well capitalized 
(A)In subparagraph (A)(i), by striking 7 percent and inserting 5 percent. 
(B)In subparagraph (A)(ii), by striking it meets any applicable risk-based net worth requirement under subsection (d) of this section and inserting it has a risk-based net worth ratio of not less than 8 percent. 
(2)Adequately capitalized 
(A)In subparagraph (B)(i), by striking 6 percent and inserting 4 percent. 
(B)In subparagraph (B)(ii), by striking it meets any applicable risk-based net worth requirement under subsection (d) of this section and inserting it has a risk-based net worth ratio of not less than 8 percent. 
(3)Under capitalized 
(A)In subparagraph (C)(i), by striking 6 percent and inserting 4 percent. 
(B)In subparagraph (C)(ii), by striking it fails to meet any applicable risk-based net worth requirement under subsection (d) and inserting it has a risk-based net worth ratio of less than 8 percent. 
(4)Significantly undercapitalized 
(A)In that portion of subparagraph (D) that precedes clause (i), by inserting if after significantly undercapitalized. 
(B)In subparagraph (D)(i)— 
(i)by striking if; 
(ii)by striking 4 percent and inserting 3 percent; and 
(iii)by striking or after the semicolon. 
(C)By striking clause (ii) of subparagraph (D) and inserting the following new clauses: 
 
(ii)the insured credit union has a risk-based net worth ratio of less than 6 percent; or 
(iii)the insured credit union has a net worth ratio of less than 4 percent, and— 
(I)fails to submit an acceptable net worth restoration plan within the time allowed under subsection (f); or 
(II)materially fails to implement a net worth restoration plan accepted by the Board..
(5)Relevant capital measuresSection 216(c)(2) is amended by striking leverage limit and inserting relevant capital measures.  
102.Amendments relating to risk-based net worth requirements 
(a)In generalSection 216(d) of the Federal Credit Union Act (12 U.S.C. 1790d(d)) is amended— 
(1)in paragraph (1)— 
(A)by striking that are complex, as defined by the Board; and 
(B)by inserting , as defined by the Board before the period at the end; and 
(2)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)StandardThe Board shall design the risk-based net worth requirement in relation to risk assets, as defined by the Board, to take account of any material risks to insured credit unions, based on comparable standards for taking into account material risks to insured depository institutions under the Federal Deposit Insurance Act that are applicable to credit unions.. 
(b)Technical and conforming amendmentThe heading for subsection (d) of section 216 of the Federal Credit Union Act (12 U.S.C. 1790d(d)) is amended by striking for Complex Credit Unions. 
103.Treatment based on other criteriaSection 216(h)(2) of the Federal Credit Union Act (12 U.S.C. 1790d(h)(2)) is amended by inserting , except to reclassify an insured credit union into the next lower net worth category, based on interest rate risk, to the extent any such reclassification by a delegatee may be reviewed by the Board, after to reclassify an insured credit union into a lower net worth category. 
104.Definitions relating to net worth 
(a)Net worthSection 216(o)(2) of the Federal Credit Union Act (12 U.S.C. 1790d(o)(2)) is amended— 
(1)in subparagraph (A)— 
(A)by inserting “the” before “retained earnings balance”; and 
(B)by inserting “, together with any amounts that were previously retained earnings of any other credit union with which the credit union has combined” before the semicolon at the end; and 
(2)in subparagraph (B), by inserting , subject to paragraph (6), after includes.  
(b)Secondary capital accountsSection 216(o) of the Federal Credit Union Act (12 U.S.C. 1790d(o)) is amended by adding at the end the following new paragraph: 
 
(6)Secondary capital accounts for purposes of determining net worthThe Board may establish, by regulation, the following limitations on the secondary capital accounts that may be included for purposes of determining the net worth of any low-income credit union pursuant to paragraph (2)(B): 
(A)A limitation on the initial maturity of any such account. 
(B)A reduction or limitation on the net worth valuation of any such account based on the remaining period to maturity. 
(C)Any other limitation the Board determines to be appropriate, for safety and soundness purposes, with respect to credit unions that are not defined as small credit unions by the Board.. 
(c)Net worth ratioParagraph (3) of section 216(o) of the Federal Credit Union Act (12 U.S.C. 1790d(o)(3)) is amended— 
(1)by inserting minus the credit union’s deposit in the Fund after net worth of the credit union; and 
(2)by inserting minus the credit union’s deposit in the Fund after total assets of the credit union. 
(d)Risk-based net worth ratioSection 216(o) of the Federal Credit Union Act (12 U.S.C. 1790d)(o)) is amended by inserting after paragraph (4) the following new paragraph: 
 
(5)Risk-based net worth ratioThe term risk-based net worth ratio means, with respect to any credit union, the ratio of— 
(A)the sum of the amount of the net worth of the credit union and the amount of the loan loss reserves held by the credit union (subject to such limits on the extent to which loan loss reserves may be taken into account for purposes of determining such ratio as the Board may prescribe), minus the amount of the credit union’s deposit in the Fund; to 
(B)the amount of the risk assets of the credit union,as defined by the Board by regulation.. 
105.Amendments relating to net worth restoration plans 
(a)Short-term waiver of requirement for net worth restoration plan allowed under certain circumstances 
(1)In generalSubsection (f) of section 216 of the Federal Credit Union Act (12 U.S.C. 1790d(f)) is amended by adding at the end the following new paragraph: 
 
(6)Short-term waiver for certain marginally undercapitalized credit unionsThe Board may, by order on a case-by-case basis, waive the applicability of the requirement for an undercapitalized credit union to submit an acceptable net worth restoration plan to the Board if the Board determines that— 
(A)the loss of adequately capitalized status by the credit union is growth-related; 
(B)the credit union is only marginally undercapitalized; and 
(C)the credit union will only remain undercapitalized for a relatively short period of time.. 
(2)Technical and conforming amendmentParagraph (1) of section 216(f) of the Federal Credit Union Act (12 U.S.C. 1790d(f)(1)) is amended by inserting (other than a credit union for which an order under paragraph (6) is in effect) after credit union that is undercapitalized. 
(b)Treatment of approval of planParagraph (2) of section 216(e) of the Federal Credit Union Act (12 U.S.C. 1790d(e)(2)) is amended by inserting , or approve a net worth restoration plan of such credit union that by its terms provides for such a decrease, after to a credit union. 
(c)Board action may include order to credit unionSubparagraph (B) of section 216(i)(1) of the Federal Credit Union Act (12 U.S.C. 1790d(i)(1)(B)) is amended— 
(1)by inserting , in the discretion of the Board, after as the Board; and  
(2)by inserting including issuing an order to the credit union requiring the credit union to take action that the Board determines would achieve such purpose, after the purpose of this section,. 
(d)Substitution of 3-month period for calendar quarterSubparagraph (A) of section 216(i)(3) of the Federal Credit Union Act (12 U.S.C. 1790d(i)(3)(A)) is amended— 
(1)by striking calendar quarter and inserting 3-month period; and 
(2)by inserting first after the date on which the credit union. 
(e)Clarification of coordination requirementClause (ii) of section 216(l)(3)(A) of the Federal Credit Union Act (12 U.S.C. 1790d(l)(3)(A)) is amended by inserting if the Board determines that such action by the official will carry out the purposes of this section. 
IIEconomic Growth 
201.Limits on member business loansSection 107A(a) of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended by striking the lesser of— and all that follows and inserting 20 percent of the total assets of the credit union.. 
202.Definition of member business loanSection 107A(c)(1)(B)(iii) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(iii)) is amended by striking $50,000 and inserting an amount, not to exceed $100,000, that the Board shall prescribe by regulation. 
203.Restriction on member business loansSection 216(g)(2) of the Federal Credit Union Act (12 U.S.C. 1790d(g)(2)) is amended by striking until such time as the credit union becomes adequately capitalized and inserting unless otherwise approved by the Board. 
204.Member business loan exclusion for loans to nonprofit religious organizationsSection 107A(a) of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended by inserting , excluding loans made to nonprofit religious organizations, after total amount of such loans. 
205.Credit unions authorized to lease space in buildings in credit union offices in underserved areasSection 107 of the Federal Credit Union Act (12 U.S.C. 1757) is amended— 
(1)by striking and at the end of paragraph (16); 
(2)by redesignating paragraph (17) as paragraph (18); 
(3)by inserting after paragraph (16) the following new paragraph: 
 
(17)with regard to any building purchased or constructed by the credit union for a credit union office or credit union operations in an underserved area, to lease office space in such building that is separate and clearly distinct from any office or operation of the credit union to any business enterprise, subject to such regulations the Board may prescribe, taking into account the safety and soundness of the credit union; and; 
(4)in the matter preceding paragraph (1) by striking A Federal credit union and inserting (a) In General.—Any Federal credit union; and 
(5)adding at the end the following new subsection: 
 
(c)Underserved area definedFor purposes of subsection (a)(17), the term underserved area means an area consisting of 1 or more census tracts that have— 
(1)a poverty rate of 20 percent or greater, based on the most recent census data; or 
(2)a median family income that does not exceed 80 percent of the greater of— 
(A)the median family income for the metropolitan area in which such census tract or tracts are located; or 
(B)the median family income for the State in which such census tract or tracts are located..  
IIIRegulatory Modernization 
301.Leases of land on Federal facilities for credit unions 
(a)In generalSection 124 of the Federal Credit Union Act (12 U.S.C. 1770) is amended— 
(1)by striking Upon application by any credit union and inserting Notwithstanding any other provision of law, upon application by any credit union; 
(2)by inserting on lands reserved for the use of, and under the exclusive or concurrent jurisdiction of, the United States or after officer or agency of the United States charged with the allotment of space; 
(3)by inserting lease land or after such officer or agency may in his or its discretion; and 
(4)by inserting or the facility built on the leased land after credit union to be served by the allotment of space. 
(b)Clerical amendmentThe heading for section 124 is amended by inserting or on federal land after buildings. 
302.Investments in securities by Federal credit unionsSection 107 of the Federal Credit Union Act (12 U.S.C. 1757) (as amended by section 205 of this Act) is amended by inserting after subsection (a) the following new subsection: 
 
(b)Investment for the credit union’s own account 
(1)In generalIn addition to the investments authorized in subsection (a), a Federal credit union may purchase and hold for its own account such investment securities of investment grade as the Board may authorize by regulation, subject to such limitations and restrictions as the Board may prescribe in the regulations. 
(2)Percentage limitations 
(A)Single obligorIn no event may the total amount of investment securities of any single obligor or maker held by a Federal credit union for the credit union’s own account exceed at any time an amount equal to 10 percent of the net worth of the credit union. 
(B)Aggregate investmentsIn no event may the aggregate amount of investment securities held by a Federal credit union for the credit union’s own account exceed at any time an amount equal to 10 percent of the assets of the credit union. 
(3)Investment security defined 
(A)In generalFor purposes of this subsection, the term investment security means marketable obligations evidencing the indebtedness of any person in the form of bonds, notes, or debentures and other instruments commonly referred to as investment securities. 
(B)Further definition by BoardThe Board may further define the term investment security. 
(4)Investment grade definedThe term investment grade means with respect to an investment security purchased by a credit union for its own account, an investment security that at the time of such purchase is rated in one of the 4 highest rating categories by at least 1 nationally recognized statistical rating organization. 
(5)Clarification of prohibition on stock ownershipNo provision of this subsection shall be construed as authorizing a Federal credit union to purchase shares of stock of any corporation for the credit union’s own account, except as otherwise permitted by law..  
303.Increase in general 12-year limitation of term of Federal credit union loans to 15 yearsSection 107(a)(5) of the Federal Credit Union Act (12 U.S.C. 1757(5)) (as so designated by section 205 of this Act) is amended— 
(1)in the matter preceding subparagraph (A), by striking to make loans, the maturities of which shall not exceed twelve years except as otherwise provided herein and inserting to make loans, the maturities of which shall not exceed 15 years or any longer maturity as the Board may allow, in regulations, except as otherwise provided in this Act; 
(2)in subparagraph (A)— 
(A)by striking clause (ii); 
(B)by redesignating clauses (iii) through (x) as clauses (ii) through (ix), respectively; and 
(C)by inserting and after the semicolon at the end of clause (viii) (as so redesignated). 
304.Increase in 1 percent investment limit in credit union service organizationsSection 107(a)(7)(I) of the Federal Credit Union Act (12 U.S.C. 1757(7)(I)) (as so designated by section 205 of this Act) is amended by striking up to 1 per centum of the total paid and inserting up to 3 percent of the total paid. 
305.Check cashing and money transfer services offered within the field of membershipParagraph (12) of section 107(a) of the Federal Credit Union Act (12 U.S.C. 1757(12)) (as so designated by 205 of this Act) is amended to read as follows: 
 
(12)in accordance with regulations prescribed by the Board— 
(A)to sell, to persons in the field of membership, negotiable checks (including travelers checks), money orders, and other similar money transfer instruments (including international and domestic electronic fund transfers); and 
(B)to cash checks and money orders and receive international and domestic electronic fund transfers for persons in the field of membership for a fee;. 
306.Voluntary mergers involving multiple common-bond credit unionsSection 109(d)(2) of the Federal Credit Union Act (12 U.S.C. 1759(d)(2)) is amended— 
(1)by striking or at the end of clause (ii) of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)a merger involving any such Federal credit union approved by the Board on or after August 7, 1998.. 
307.Conversions of certain credit unions to a community charterSection 109(g) of the Federal Credit Union Act (12 U.S.C. 1759(g)) is amended by inserting after paragraph (2) the following new paragraph: 
 
(3)Criteria for continued membership of certain member groups in community charter conversionsIn the case of a voluntary conversion of a credit union described in paragraph (1) or (2) of subsection (b) into a community credit union described in subsection (b)(3), the Board shall prescribe, by regulation, the criteria under which the Board may determine that a member group or other portion of a credit union’s existing membership, that is located outside the well-defined local community, neighborhood, or rural district that shall constitute the community charter, can be satisfactorily served by the credit union and remain within the community credit union’s field of membership permitting new members to be added from such groups.. 
308.Credit union governance 
(a)Expulsion of members for just causeSubsection (b) of section 118 of the Federal Credit Union Act (12 U.S.C. 1764(b)) is amended to read as follows: 
 
(b)Policy and actions of boards of directors of Federal credit unions 
(1)Expulsion of members for nonparticipation or for just causeThe board of directors of a Federal credit union may, by majority vote of a quorum of directors, adopt and enforce a policy with respect to expulsion from membership, by a majority vote of such board of directors, based on just cause, including disruption of credit union operations, or on nonparticipation by a member in the affairs of the credit union. 
(2)Written notice of policy to membersIf a policy described in paragraph (1) is adopted, written notice of the policy as adopted and the effective date of such policy shall be provided to— 
(A)each existing member of the credit union not less than 30 days prior to the effective date of such policy; and 
(B)each new member prior to or upon applying for membership.. 
(b)Term limits authorized for Board members of Federal credit unionsSection 111(a) of the Federal Credit Union Act (12 U.S.C. 1761(a)) is amended by adding at the end the following new sentence: The bylaws of a Federal credit union may limit the number of consecutive terms any person may serve on the board of directors of such credit union.. 
(c)Reimbursement for lost wages due to service on credit union Board not treated as compensationSection 111(c) of the Federal Credit Union Act (12 U.S.C. 1761(c)) is amended by inserting , including lost wages, after the reimbursement of reasonable expenses. 
309.Providing the national credit union administration with greater flexibility in responding to market conditionsSection 107(a)(5)(A)(vi)(I) of the Federal Credit Union Act (12 U.S.C. 1757(5)(A)(vi)(I)) (as so designated and amended by sections 205 and 303 of this Act) is amended by striking six-month period and that prevailing interest rate levels and inserting 6-month period or that prevailing interest rate levels. 
310.Credit union conversion voting requirementsSection 205(b)(2)(B) of the Federal Credit Union Act (12 U.S.C. 1785(b)(2)(B)) is amended by inserting , in a vote in which at least 20 percent of the credit union membership participates before the period at the end. 
311.Exemption from pre-merger notification requirement of the Clayton ActSection 7A(c)(7) of the Clayton Act (15 U.S.C. 18a(c)(7)) is amended by inserting section 205(b)(3) of the Federal Credit Union Act (12 U.S.C. 1785(b)(3)), before or section 3. 
312.Treatment of credit unions as banks under securities laws 
(a)Definition of bank under the Securities Exchange Act of 1934Section 3(a)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(6)) is amended— 
(1)by striking this title, and (D) a receiver and inserting this title, (D) an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) but only for purposes of paragraphs (4) and (5) of this subsection and only for activities otherwise authorized by applicable laws to which such credit unions are subject, and (E) a receiver; and 
(2)in subparagraph (E) (as so redesignated by paragraph (1) of this subsection) by striking (A), (B), or (C) and inserting (A), (B), (C), or (D). 
(b)Definition of bank under the Investment Advisers Act of 1940Section 202(a)(2) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(2)) is amended— 
(1)by striking this title, and (D) a receiver and inserting this title, (D) an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) but only for activities otherwise authorized by applicable laws to which such credit unions are subject, and (E) a receiver; and 
(2)in subparagraph (E) (as so redesignated by paragraph (1) of this subsection) by striking (A), (B), or (C) and inserting (A), (B), (C), or (D). 
(c)Definition of appropriate Federal banking agency under the Securities Exchange Act of 1934Section 3(a)(34) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(34)) is amended— 
(1)in subparagraph (A)— 
(A)by striking and at the end of clause (iii); 
(B)by redesignating clause (iv) as clause (v); and 
(C)by inserting the following new clause after clause (iii): 
 
(iv)the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) or a subsidiary or a department or division of any such insured credit union; and; 
(2)in subparagraph (B)— 
(A)by striking and at the end of clause (iii); 
(B)by redesignating clause (iv) as clause (v); and 
(C)by inserting the following new clause after clause (iii): 
 
(iv)the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) or a subsidiary of any such insured credit union; and; 
(3)in subparagraph (C)— 
(A)by striking and at the end of clause (iii); 
(B)by redesignating clause (iv) as clause (v); and 
(C)by inserting the following new clause after clause (iii): 
 
(iv)the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) or a subsidiary of any such insured credit union; and; 
(4)in subparagraph (D)— 
(A)by striking and at the end of clause (ii); 
(B)by redesignating clause (iii) as clause (iv); and 
(C)by inserting the following new clause after clause (ii): 
 
(iii)the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act); and; and 
(5)in subparagraph (F)— 
(A)by redesignating clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively; and 
(B)by inserting the following new clause after clause (i): 
 
(ii)the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act);. 
(d) Definition of appropriate Federal banking agency under the Investment Advisers Act of 1940Section 210A(c) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–10a(c)) is amended by inserting and includes the National Credit Union Administration Board, in the case of an insured credit union (as defined in section 101(7) of the Federal Credit Union Act) before the period at the end. 
 
